I concur in all the opinion prepared by Mr. Justice BROWN except that part pointing out an essential difference between the facts in the case of Duff Hotel Co. v. Ficara, 150 Fla. 442,  7 So.2d 790, where I dissented, and this one which he concludes would justify contrary rulings.
The applicable law is Section 440.15, Subsection (6), Florida Statutes, 1941, and F.S.A. It provides that "in all *Page 822 
claims for compensation for hernia resulting from injury by anaccident" five facts must be "definitely proved. . . ." (Italics furnished.) Two of these are that the hernia immediately followed an accident and that it did not exist prior to the accident. It is difficult for me to comprehend how these requirements of the statute could have been met in the instant case. When the claimant was asked the question: "When did you have an accident?" his reply was, "Well, I didn't have an accident." Obviously, then, his hernia could not have resulted from an injury caused by an accident, did not immediately follow an accident, and it could not have been shown that it was absent prior to an accident which had never occurred.
Inasmuch as the proof utterly fails to establish these circumstances, which the Legislature has said are prerequisite to compensation for this particular misfortune, it seems to me that the award should not have been granted.